Case 19-61608-grs           Doc 665      Filed 06/17/20 Entered 06/17/20 22:10:03                      Desc Main
                                         Document     Page 1 of 6



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


In Re:                                                    )                Case No. 19-61608
                                                          )
Americore Holdings, LLC, et al.1                          )                Jointly administered
                                                          )
                          Debtors.                        )                Chapter 11
                                                          )


                             CHAPTER 11 TRUSTEE’S STATUS REPORT

         Americore Holdings, LLC, and its affiliated debtors (collectively, the “Debtors”) by and

through Carol L. Fox, the Chapter 11 Trustee (“Trustee”), file this Status Report (“Status Report”)

for the purpose of advising and updating the Court and parties in interest as to recent activities in

the Debtors’ cases in connection with the sale process and with respect to St. Alexius Hospital

Corporation #1 (“St. Alexius”), Ellwood Medical Center Operations, LLC (“Ellwood”), and Izard

County Medical Center (“Izard”), and Americore Holdings, LLC (“Americore”).

I.       Update on the Sale Process

         Since her appointment in February, and concurrently with working diligently to stabilize

operations, the Trustee has explored strategic alternatives to address balance sheet issues and the

financial pressures on the Debtors, including: (a) discussions with the Debtors’ creditors and

parties in interest; (b) minimizing capital expenditures; (c) reducing general and administrative

expenses; and (d) considering a sale of substantially all of the Debtors’ assets. The Trustee, in her

business judgment, has elected to pursue a sale of substantially all of the assets of St. Alexius and


1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).

                                                         1
Case 19-61608-grs           Doc 665       Filed 06/17/20 Entered 06/17/20 22:10:03                        Desc Main
                                          Document     Page 2 of 6



Ellwood to maximize the value of those assets for all stakeholders and to ensure both facilities

continue to serve as healthcare providers in their local communities.

         Accordingly, on April 24, 2020, the Trustee filed bid procedures motions related to St.

Alexius and Ellwood.2 The Court held a hearing and approved the bid procedures on May 12, 2020

(Doc. Nos. 541, 542). The bid procedures currently include a bid deadline of June 29, 2020 (Doc.

No. 541, ¶ 6; Doc. No. 542, ¶ 6) and contemplate a sale hearing in July. The Trustee anticipates

filing a motion to modify the bid procedures to adjust the timeline for bids in order to have adequate

time to address the outstanding objections to the claims of lien and to address issues related to the

treatment of provider agreements.

         Since and before the bid procedures were approved, the Trustee has been in continuing

discussions with parties interested in purchasing St. Alexius, Ellwood, and Izard. To date, twenty-

two (22) non-disclosure agreements have been executed by prospective buyers. Additionally, the

Trustee has communicated with numerous parties who are interested in proposing a plan.

Currently, at least two parties are working with the Trustee to formulate an acceptable stalking

horse bid related to the St. Alexius assets. On June 12, 2020, St. Alexius Hospital received

$16,481,605.35 in Safety Net Hospital Provider Relief Funds. The receipt of these funds created

a material change that required additional evaluation by the Trustee and her team prior to the

selection of a stalking horse bid.




2
  Specifically, the Trustee filed the Trustee’s Motion for Entry of an Order: (I) Approving Bidding Procedures in
Connection with the Sale of Substantially all of the Debtors’ Assets (St. Alexius), (II) Establishing Procedures for the
Assumption and/or Assignment by the Trustee of Certain Executory Contracts and Unexpired Leases, (III) Approving
the Form and Manner of Notice of Bidding Procedures, (IV) Setting Objection Deadlines, and (V) Granting Related
Relief (Doc. No. 482) and the Trustee’s Motion for Entry of an Order: (I) Approving Bidding Procedures in
Connection with the Sale of Substantially all of the Debtors’ Assets (Ellwood), (II) Establishing Procedures for the
Assumption and/or Assignment by the Trustee of Certain Executory Contracts and Unexpired Leases, (III) Approving
the Form and Manner of Notice of Bidding Procedures, (IV) Setting Objection Deadlines, and (V) Granting Related
Relief (Doc. No. 484).

                                                           2
4851-8349-3824.1
Case 19-61608-grs        Doc 665    Filed 06/17/20 Entered 06/17/20 22:10:03             Desc Main
                                    Document     Page 3 of 6



II.      Update on developments at St. Alexius Hospital

         Billing Update: The Trustee retained McBee and Associates (“McBee”) as a contingency

billing firm on April 1, 2020. McBee is in the process of billing underpaid and denied claims and

preparing billing for services that St. Alexius did not bill for previously. To date, McBee has

collected approximately $2.4 million.

         Staffing Update: The Trustee has handled numerous staffing issues at St. Alexius as a result

of the impacts of COVID-19, furloughing underutilized employees as necessary through June 30,

2020. Since her appointment, the Trustee reduced St. Alexius’s bi-weekly payroll obligations by

over $140,000 per pay period and the number of full and part-time employees by more than 50.

         Shared Rotational Arrangements and Affiliation Agreements: The Trustee anticipates

reallocating approximately 73 residency slots for the 2020-2021 academic year. On June 15, 2020,

the Trustee filed a motion seeking the Court’s approval of a Master Agreement for Shared

Rotational Arrangements and Residency Rotation Affiliation Agreements for the period of July 1,

2020 through June 30, 2021 with SSM Health St. Mary’s Hospital and SSM Health St. Louis

University Hospital.

         Status of efforts concerning the Paycheck Protection Program (“PPP”): On May 6, 2020,

the Trustee filed a complaint against the Small Business Administration (“SBA”) and the

Emergency Motion for Temporary Restraining Order (Doc. No. 2 in Adv. No. 20-6005-grs)

(“Injunction Motion”). The Court conducted an emergency hearing and entered a temporary

restraining order (“TRO”) (Doc. No. 13 in Adv. No. 20-06005-grs). In accordance with the Court’s

TRO, the Trustee re-submitted the PPP application. An evidentiary hearing was scheduled for May

21, 2020, for further consideration of the issues, but the Trustee withdrew her Injunction Motion

because the PPP application was approved shortly before the hearing to consider the Injunction


                                                  3
4851-8349-3824.1
Case 19-61608-grs        Doc 665     Filed 06/17/20 Entered 06/17/20 22:10:03                Desc Main
                                     Document     Page 4 of 6



Motion. (Doc. No. 35 in Adv. No. 20-6005-grs). On May 20, 2020, St. Alexius Hospital received

PPP funding totaling $5,105,970.00. Since that date, the Trustee has expended PPP funds

exclusively in connection with payroll, employee benefits and utilities.

           Accounting Update: The Trustee is working to resolve accounting issues at St. Alexius

resulting from the failure to maintain St. Alexius’s accounting records since the March 2019

purchase from Promise Healthcare. On May 4, 2020, the Trustee hired St. Alexius’s former

controller to prepare 2019 financial statements and assist with the preparation of the 2019

Medicare and Medicaid Cost Reports and related issues. Financial statements through November

3, 2019 are complete. The December 2019 financial statements are targeted to be complete by

June 24, 2020. The Medicare and Medicaid Cost Reports are on schedule to be filed with the

respective regulatory bodies by July 29, 2020.

III.     Update on Developments at Izard County Medical Center (“Izard”)


         Operations Update: Izard is licensed for 25 beds and operates in a leased facility as a critical

access hospital. Hospital utilization has decreased significantly during the COVID-19 crisis. On

May 8, 2020, Izard received stimulus funds exceeding $2.4 million. The Trustee has used

approximately $500,000 to pay post-petition creditors, including approximately $213,000 in post-

petition rent to Izard’s landlord.

         Potential Sale: Additionally, several parties have expressed an interest in purchasing

Izard’s Critical Access Hospital License (“License”). The Trustee is actively working with Izard’s

landlord Calico Rock to identify a bid that would be acceptable to both the landlord and the

Trustee.

IV.      Update on Developments at Ellwood City Medical Center (“Ellwood”)




                                                    4
4851-8349-3824.1
Case 19-61608-grs       Doc 665    Filed 06/17/20 Entered 06/17/20 22:10:03             Desc Main
                                   Document     Page 5 of 6



         Operations Update: Ellwood operates with a staff of approximately ten [10] employees

who collectively: (i) respond to requests for medical records—a chief concern of the

Commonwealth of Pennsylvania; (ii) provide security 24/7 to preserve the value of Ellwood until

it is sold; (iii) perform human resources services, and maintain accounts payable and accounts

receivable. Ellwood was approved as a COVID-19 “Alternative Care Site” and is in a holding

pattern with the relevant authorities to see whether such use may be necessary.

         Investigation of Ellwood accounts: The Trustee has subpoenaed US Bank for all records

for any bank account opened or maintained for any of the Debtors, including for an escrow account

established at the time Ellwood was acquired by Grant White. The Trustee is in the process of

reviewing documents produced by US Bank and has shared all of US Bank’s production to date

concerning the escrow account with the Commonwealth of Pennsylvania. Additionally, the

Trustee is investigating a lab account that was open from late March 2019 through July 2019 that

received and disbursed funds exceeding $10 million during less than a four-month period.

         Accounting Update: As the Trustee did with St. Alexius, the Trustee retained McBee to

bill for Ellwood’s underpaid and denied claims and services not previously billed. McBee’s efforts

have been challenged by certain technology limitations and a 2019 cyberattack at Ellwood. In

addition, as was the case with St. Alexius, Ellwood’s financial accounting was not maintained for

all of 2019. The Trustee is in the process of accessing the necessary resources to complete the 2019

accounting.

V.       Update on Developments for Americore Holdings, LLC (“Americore”)

         Investigation of Americore accounts: The Trustee subpoenaed Preferred Bank for all

records for any bank account opened or maintained for any of the Debtors, including Americore.




                                                 5
4851-8349-3824.1
Case 19-61608-grs       Doc 665    Filed 06/17/20 Entered 06/17/20 22:10:03                Desc Main
                                   Document     Page 6 of 6



The Trustee is in the process of reviewing documents produced by Preferred Bank for Americore’s

operations account and payroll account.

         Respectfully submitted this 17th day of June 2020.


                                                         s/ Elizabeth A. Green
                                                         ELIZABETH A. GREEN (admitted pro hac vice)
                                                         Florida Bar No. 600547
                                                         BAKER & HOSTETLER LLP
                                                         200 South Orange Avenue, Suite 2300
                                                         Orlando, Florida 32801
                                                         Telephone 407-649-4000
                                                         Facsimile 407-841-0168
                                                         egreen@bakerlaw.com
                                                         Counsel to Chapter 11 Trustee



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 17, 2020, I electronically filed the foregoing with the

Clerk of Court by using the Court’s CM/ECF system, which will provide a Notice of Electronic

Filing and copy to all parties requesting such notice.


                                                         s/ Elizabeth A. Green
                                                         ELIZABETH A. GREEN




                                                 6
4851-8349-3824.1
